Citation Nr: 0202700	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  01-03 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel




INTRODUCTION

The appellant had service in the National Guard and the U.S. 
Army Reserve from June 1961 until January 1993, including a 
period of active duty for training from April 1971 until June 
1971. 

The appellant's claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2000 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska denied entitlement 
to service connection for PTSD. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2. The evidence of record does not show that the appellant 
has been diagnosed with PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, (2001); Veterans 
Claims Assistance Act of 2000, 66 Fed. Reg. 45,620 (Aug. 29 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's contention that he 
has incurred PTSD as a result of a training accident that 
occurred while he was in active duty training in May 1971.  
More specifically, the appellant has claimed that he was 
injured as he was standing next to those seriously injured 
and killed when a weapon malfunctioned during a firing range 
exercise. 

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence needed to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).

First, VA has a duty under the VCAA to notify the appellant 
and his representative of any information and evidence needed 
to substantiate and complete a claim. In April 2000 and 
November 2000 Rating Decisions and also in November 1998 and 
November 1999 letters from the RO, the appellant was informed 
of the evidence needed to substantiate his claim and provided 
an opportunity to submit such evidence.  See 38 U.S.C. § 
5103A.  Moreover, in a Statement of the Case issued in 
January 2001, the RO notified the appellant of all 
regulations pertinent to service connection claims, informed 
him of reasons for which it had denied his claim for service 
connection for PTSD, and provided him additional 
opportunities to present evidence and argument in support of 
this claim.  The Board finds that the rating decisions, 
statement of the case, and letters provided to the appellant 
specifically satisfy the requirement of 38 U.S.C.A. § 5103 of 
the new statute in that they clearly notify the veteran of 
the evidence necessary to substantiate his service connection 
claims.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied. 

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  The VA 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining any outstanding medical evidence.  The 
appellant stated that he had no specific knowledge of 
additional evidence in support of his claim.  He did note, 
however, that there might be additional evidence that was 
unobtainable due to destruction of such evidence during a 
natural disaster.  The VA eventually determined the 
appellant's claim based on the evidence that was obtainable.  
Service, private, and VA medical records are associated with 
the appellant's claims file.  In September 2000 the VA 
afforded the appellant a medical examination during which the 
VA examiner addressed whether the appellant currently has 
PTSD.  The Board thus finds that VA has done everything 
reasonably possible to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  In light of the foregoing, the 
Board's decision to proceed in adjudicating this claim does 
not prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b). 
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  See Id.  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

In addition, service connection for PTSD requires: medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).

The appellant's service medical records contain no 
complaints, treatment or findings related to a psychiatric 
disorder, to include PTSD. 

The appellant has submitted private medical records spanning 
1976 to 1998 that contain no complaints, treatment or 
findings of any psychiatric disability.  A record dated March 
1991 reflects that the appellant was agitated, crying and 
depressed.  The treating physician, Richard K. Reiner, M.D., 
indicated that these symptoms were likely related to his 
ongoing treatment of diabetes. 

In January 1999, the appellant submitted a newspaper article 
and a statement indicating that he had witnessed injuries and 
the death of a soldier when a weapon malfunctioned and 
exploded while it was being fired during a training exercise 
at Garvin Range, Fort Knox, Kentucky. A July 2000 letter from 
the U.S. Armed Services Center for Research of Unit Records 
later verified these events. 

The appellant was afforded a VA psychiatric examination in 
September 2000 in connection with his claim for service 
connection for PTSD.  This record includes appellant's 
complaint that he is suffering from PTSD and that in 1981 he 
underwent a nervous breakdown.  The appellant stated that he 
did not seek medical treatment for his nervous breakdown.  
The appellant claims that since the 1971 accident he has 
suffered from flashbacks, dreams, and anxiety related to the 
incident.  Following the examination, the examiner found no 
indication of PTSD, but that the appellant was likely 
suffering from a depressive process which may not even be 
related to his military experience.  Additionally, the 
examiner asserted that the 1981 nervous breakdown was likely 
a "severe depressive process bordering on psychotic 
tendency, recovered without treatment and currently in 
remission."

Upon review the Board determines that no relevant evidence 
exists to support appellant's claim for service connection 
for PTSD.  Both the service military records and the private 
medical records are devoid of any complaints, treatment, or 
findings of PTSD.  Moreover, the VA medical record finds no 
evidence of a PTSD diagnosis.  Inasmuch as the stressor event 
has been verified, and such an event would likely support a 
service connection for PTSD claim, no PTSD diagnosis was ever 
given.  Based on the evidence that has been submitted in this 
case, none of which establishes that the appellant is 
currently suffering from PTSD, the Board finds the 
preponderance of the evidence is against the appellant's 
claim.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise grant the appellant's request for 
service connection for PTSD.  

ORDER

Service connection for post traumatic stress disorder is 
denied. 




		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

